Opinión disidente emitida por el
Juez Asociado Señor Rebollo López
a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton.
Mucho es lo que se ha escrito en esta jurisdicción sobre la importancia del derecho a “juicio rápido” —garantizado por la Sec. 11 del Art. II de nuestra Constitución— en lo referente a la etapa “pre-juicio” del procedimiento criminal. Véanse, entre otros casos, lo expresado por este Tribunal en Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974); García v. Tribunal Superior, 104 D.P.R. 27 (1975); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975); Pueblo v. Garrick, 105 D.P.R. 178 (1976); Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976); Pueblo v. Santi Ortiz, 106 D.P.R. 67 (1977). (1) No obstante el “acto del juicio en sí” ser una etapa aún más significativa e importante —la misma constituye la culminación de todo el procedimiento ya que es en el juicio donde finalmente se va a dilucidar la inocencia o culpabilidad del acusado— curiosa-mente este Tribunal no había tenido hasta el día de hoy la oportunidad específica de expresarse respecto a la “aplica-bilidad” del derecho a juicio rápido en lo referente a esa etapa de los procedimientos.
Estamos contestes en que el derecho constitucional de todo acusado a un “juicio rápido” se infringe por la ocurrencia de una dilación irrazonable o excesiva en el desenvolvimiento del proceso a que éste sea sometido. Cf. Pueblo v. Aponte Vázquez, 105 D.P.R. 901 (1977). Somos de la opinión, sin embargo, que *449los criterios que tradicional y generalmente han sido utiliza-dos por los tribunales para evaluar si hubo o no una viola-ción de ese derecho en la etapa pre-juicio —los cuales son: duración de la tardanza, razón para la dilación, invocación oportuna del acusado del derecho a juicio rápido, y perjuicio resultante de la tardanza — (2) no son del todo aplicables a la situación de las dilaciones ocurridas durante el juicio. Ello por razón, precisamente, de que ésta es una etapa aún más crítica y fundamental que la anterior, donde están envueltos unos factores intangibles y subjetivos respecto al proceso de evaluación de la prueba por parte del juzgador de los hechos, lo cual requiere, inclusive, que seamos aún más exigentes. Es por dicha razón que nos vemos obligados a disentir.
En un proceso criminal, como es de todos conocido, está en juego no sólo la reputación de un ser humano sino su libertad. Todo gira alrededor de la decisión que haga el juzgador de los hechos —juez o jurado— sobre si el Estado ha cumplido con su obligación de probar más allá de duda razonable la culpa-bilidad de la persona a quien le imputó la comisión de delito. Dicha determinación depende —principalmente y como regla general— de la apreciación que de la prueba testifical presen-tada haga el juzgador de los hechos. En palabras más senci-llas, de la credibilidad que le merezca a ese juzgador el testi-monio de los testigos presentados por una o ambas partes.
Todos aquellos que han tenido la difícil encomienda de ad-judicar credibilidad están conscientes de que constituye una realidad el hecho de que en la mayor parte de las ocasiones no es posible verbalizar o precisar “el por qué” se le cree o no a un testigo en particular. Ello depende de muchos factores. Como sabemos, la Regla 44 de las Reglas de Evidencia para el Tribunal General de Justicia nos señala algunos de los *450que deben ser tomados en cuenta a] aquilatar el testimonio de un testigo. Éstos son: comportamiento del testigo mientras declara y la forma en que lo hace; naturaleza o carácter del testimonio; grado de capacidad del testigo para percibir, re-cordar o comunicar cualquier asunto sobre el cual declara; existencia o inexistencia de cualquier prejuicio, interés u otro motivo de parcialidad por parte del testigo, y manifestaciones anteriores del testigo. (3)
La determinación final que sobre credibilidad hace el juz-gador de los hechos depende, sin embargo, de muchas otras consideraciones. Frecuentemente, a manera de ejemplo, se da el caso de que un testimonio que parece merecer credibilidad desmerece ante el testimonio de un segundo testigo. No debe haber duda de que no es lo mismo comparar un testimonio contra otro que fue escuchado tan sólo unos días antes como cuando hay que comparar uno a la luz de otro testimonio que es recibido en evidencia cuatro (4) meses después. Y es que el pasar del tiempo necesariamente tiene que desmerecer y afec-tar la capacidad del juzgador para aquilatar una prueba, ha-ciendo en su consecuencia mucho más difícil la función de im-partir justicia. (4)
Ahí radica precisamente la importancia de que el juicio, una vez ha comenzado, tenga su conclusión lo más rápida-mente posible. Es extremadamente importante que el juez, o el jurado, antes de emitir su fallo tengan “fresco” en su mente *451no sólo el contenido del testimonio vertido por los testigos sino el “recuerdo del testigo en sí”. Procede que nos preguntemos: ¿de qué le “sirve” a un acusado el no haber sido expuesto en la etapa pre-juicio a la “ansiedad que provoca la incertidum-bre que acompaña el inicio de todo proceso penal”, o “perju-dicar su defensa al aumentar la posibilidad de que desapa-rezcan sus testigos o su memoria se nuble”, o “prolongar su encarcelamiento si no le ha sido posible prestar fianza”,!5) si al momento de celebrarse el proceso el juzgador de los hechos no puede aquilatar adecuada y debidamente la evidencia de-bido a las constantes y prolongadas dilaciones habidas du-rante la celebración del proceso? ¿Por qué agravar más —con el pasar del tiempo— una situación que de por sí es extrema-damente delicada y difícil?
A nuestra manera de ver las cosas, el perjuicio que sufre un acusado en esta clase de situaciones no sólo es obvio e incalculable sino que resulta insubsanable. Ello impide, en nues-tra opinión, la aplicación rigurosa a casos como el presente de los criterios generalmente utilizados por los tribunales para evaluar si se ha violado o no el derecho a juicio rápido de un acusado durante la etapa pre-juicio. (6) En primer lugar, es indiscutible el hecho de que el transcurso del tiempo afecta la capacidad retentiva de los seres humanos. En segundo lugar, la pérdida por el juzgador de esa “óptima condición” para evaluar la prueba es algo que resulta irrecobrable. Por úl-timo, si ese juzgador, al momento de emitir su fallo, tenía o no “fresco” en su mente el testimonio que desfiló durante el proceso es una cuestión puramente subjetiva, la cual no es susceptible de ser demostrada en apelación. En otras pala-bras y en resumen, exigir de un apelante que nos demuestre que efectivamente el juzgador de los hechos no estaba, debido *452al transcurso del tiempo, en condiciones para aquilatar la prueba es exigirle un imposible.
Por las razones antes expresadas, somos del criterio que la norma general que debe ser establecida por este Tribunal en relación con esta clase de situaciones debe ser a los efectos de que una vez comienza el juicio, los tribunales de instancia no deben ni promover ni permitir que ocurran interrupcio-nes durante el mismo, a no ser aquellas que resulten ser ine-vitables, (7) las cuales constituirán las únicas justificadas; (8) que la manifestación por parte del acusado, o su representa-ción legal, al comienzo del juicio a los efectos de que está pre-parado constituye suficiente reclamo e invocación de su dere-cho a juicio rápido salvo, naturalmente, posterior renuncia a esos efectos, cf. Pueblo v. Santi Ortiz, 106 D.P.R. 67 (1977), (9) y que ocurrida la “dilación excesiva e irrazona-ble” en la celebración del proceso, (10) sin que ésta sea atribui-ble al acusado, éste queda exento de hacer una “demostración de perjuicio” ante el foro apelativo.
Estamos conscientes, no obstante lo anteriormente expre-sado, que existen casos que por su complejidad —los cuales conllevan la presentación en evidencia del testimonio de nu-*453merosos testigos y abundante prueba documental o material— requieren inevitablemente que el proceso sea uno prolongado. En relación a estos casos, los señores jueces de instancia de-berán ejercer un control efectivo con el propósito de que los mismos no se prolonguen más allá de lo absolutamente necesa-rio. A esos efectos, y a manera de ejemplo, deberán celebrar reuniones pre-juicio conducentes a explorar al máximo la po-sibilidad de lograr estipulaciones respecto a aquella prueba que pueda ser objeto de ello. En adición, deberán evitar en todo lo posible discusiones estériles de los abogados entre sí y con el propio tribunal, así como toda otra clase de interrup-ciones innecesarias y superfluas. Igualmente, deberán esta-blecer horarios de trabajo que permitan la conclusión del pro-ceso en el tiempo menor posible.
I — I l — l
En el presente caso no hay duda de que la dilación habida, en la etapa del juicio, fue una excesiva e irrazonable, l11) su-friendo el apelante el consiguiente perjuicio. Las suspensiones y posposiciones que causaron la dilación ni fueron “justifi-cadas” ni ocurrieron a solicitud del apelante. (12) Se infringió en su consecuencia, el derecho a juicio rápido que le garantiza la Constitución del Estado Libre Asociado de Puerto Rico a todo imputado de delito.
La opinión emitida por una mayoría de este Tribunal —no obstante reconocer expresamente que la dilación habida en el presente caso “fue excesiva y el récord no refleja satisfacto-riamente la existencia o no de justa causa”— rechaza la con-tención del apelante de que se le violó su derecho a juicio rá-pido por el fundamento de que su “planteamiento es uno en *454abstracto y tardío” y por que éste no “ha podido demostrarnos perjuicio real y sustancial”.
Dichos fundamentos resultan, cuando menos, contradic-torios y desconcertantes por cuanto la opinión mayoritaria, para rechazar la contención del apelante, trae a colación unas citas de “estudiosos” de la “psicología moderna” con el propó-sito de refutar en el abstracto una realidad que es producto del sentido común; esto es, que el pasar del tiempo afecta el recuerdo de los seres humanos normales y corrientes.
Por otro lado, y como expresáramos anteriormente, exi-gir de un acusado convicto que nos demuestre en apelación que efectivamente el juzgador de los hechos no estaba, debido al transcurso del tiempo, en condición óptima para aquilatar la prueba desfilada, es exigirle un imposible. (13)
Debe recordarse, por último, que la doctrina jurispruden-cial a los efectos de que nos merece gran deferencia la adju-dicación de credibilidad que realizan los jueces de instancia y de que no alteraremos la misma excepto en casos de pasión, prejuicio o parcialidad, Pueblo v. López Pérez, ante, está pre-dicada precisamente en que ese juzgador estuvo en posición óptima para dirimirla. La decisión que emite hoy una mayo-ría de este Tribunal socava dicha norma.
Revocaría, en su consecuencia, la sentencia apelada y de-volvería el caso al tribunal de instancia para la celebración de un nuevo juicio.

(1) En Pueblo v. Arcelay Galán, 102 D.P.R. 409, 414 (1974), (Trías Monge), al resumir las razones de la importancia de que un acusado sea sometido a juicio, so pena de desestimación de la causa, lo más rápidamente posible expresamos que “se desea no exponer al acusado a la ansiedad que provoca la incertidumbre que acompaña el inicio de todo proceso penal, o perjudicar su defensa al aumentar la posibilidad de que desaparezcan sus testigos o su memoria se nuble, o prolongar su encarcelamiento si no le ha sido posible prestar fianza”.


(2) Véase Barker v. Wingo, 407 U.S. 514 (1972).


(3)Precisamente porque presumimos que el juzgador, al adjudicar cre-dibilidad, ha tenido en mente estos factores, especialmente los intangibles, es que dicha adjudicación nos merece gran deferencia; con la cual, como es sabido, no intervendremos en apelación salvo en casos de pasión, prejuicio y parcialidad. Pueblo v. López Pérez, 106 D.P.R. 584 (1977).


(4) Por ello es que no es convincente el argumento de que el apelante no resultó perjudicado por las dilaciones habidas en el presente caso por razón de que el mismo fue celebrado por tribunal de derecho. Si bien los jueces son técnicos del derecho, Pueblo v. De Jesús Rivera, 113 D.P.R. 817 (1983), no por ello dejan de ser seres humanos que sufren con el transcurso del tiempo las mismas pérdidas en sus facultades retentivas que los señores del jurado.


(5) Pueblo v. Arcelay Galán, ante.


(6) Véase escolio 2, ante.


(7) Tales como los del receso normal para ingerir alimentos y al finali-zar el día de trabajo y aquellos que, por enfermedad del magistrado, el acu-sado, de testigos indispensables o de los abogados de las partes, resulten necesarios. Ahora bien, de la tardanza ser, aun cuando justificada, una ex-tremadamente prolongada debe considerarse, a solicitud del acusado, la con-veniencia de la “terminación” del proceso y la celebración de un nuevo jui-cio.


(8)La concesión y duración de las cuales descansará en la sana discre-ción de los tribunales de instancia.


(9) Constituye una realidad el hecho de que en la práctica de la profe-sión resulta ser sumamente difícil e incómodo para tm abogado postulante el tener que oponerse continuamente a esta clase de suspensiones, sobre todo cuando las mismas son a “sugerencia” del magistrado que preside el proceso.


(10) por razón de que no existen dos casos cuyos hechos y circunstan-cias sean iguales, la determinación sobre si la dilación habida en la celebra-ción del proceso ha sido una excesiva o irrazonable —causándose un per-juicio irremediable— será una que deberá hacerse caso a caso.


(11) Transcurrieron cuatro meses y trece días desde el comienzo del juicio hasta el día que se decretó la culpabilidad del apelante.


(12)Un examen de los autos revela que el apelante no tuvo nada, que ver con, por lo menos, diez (10) de las dieciocho (18) suspensiones habidas.


(13) Por esas cosas del destino, en el presente caso se puede demostrar que ello sí ocurrió. Al dictar el fallo condenatorio, el juez de instancia de-claró culpable y convicto al apelante de un cargo ■ — relativo a la venta de un furgón — ■ en relación con el cual la prueba de cargo había demostrado la legitimidad de dicha transacción. Señaládole dicho hecho, el tribunal pro-cedió a reconsiderar y absolver al apelante de dicho cargo. Véase la minuta del 14 de marzo de 1984. Ello, a nuestra manera de ver las cosas, es prueba irrefutable de que el pasar del tiempo efectivamente afectó el recuerdo que de la prueba tenía el juez de instancia, quien es un ser humano normal.